364 S.W.3d 263 (2012)
Donald CROSS, Claimant/Appellant,
v.
DIVISION OF EMPLOYMENT SECURITY, Respondent/Respondent.
No. ED 96933.
Missouri Court of Appeals, Eastern District, Division Three.
April 10, 2012.
Donald Cross, University City, MO, Acting Pro Se.
Robert A. Bedell, Jefferson City, MO, For Respondent/Respondent.
Before ROBERT G. DOWD, JR., P.J., MARY K. HOFF, J., and SHERRI B. SULLIVAN, J.

ORDER
PER CURIAM.
Donald Cross (Claimant) appeals from the award of the Labor and Industrial Relations Commission (the Commission) denying him unemployment benefits. We have reviewed the briefs of the parties and the record on appeal and conclude that the Appeals Tribunal's decision that Claimant was disqualified from receiving unemployment benefits because he voluntarily quit his employment is final and not subject to our review here because Claimant's appeal before the Commission was previously filed out of time; and this Court will not review Claimant's voluntary quit determination in a subsequent determination regarding an unemployment benefit overpayment. See Lockridge v. Americall Group, Inc., 193 S.W.3d 836, 838 (Mo.App. E.D. 2006). An extended opinion would have no precedential value. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Missouri Rule of Civil Procedure 84.16(b).